DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed 06/23/2022 has been entered – Claims 1, 8 and 12 are amended. Claims 1-20 remain pending in this application. 

The rejection of Claims 1-9 and 11-19 under 35 U.S.C. 103 as being unpatentable over IDS reference Hong et al. (US 2020/0058885 A1) in view of IDS reference Koo et al. (WO 2019/088799 A1) as set forth in the Non-Final Office Action mailed 04/01/2022 is overcome by Applicant’s amendment.

The rejection of Claims 1-20 under 35 U.S.C. 103 as being unpatentable over IDS reference Koo et al. (WO 2019/088799 A1) in view of IDS reference Hong et al. (US 2020/0058885 A1) and Kim et al. (US 2020/0411771 A1) as set forth in the Non-Final Office Action mailed 04/01/2022 is herein maintained for the reasons discussed in greater detail in the Response to Arguments below.

Response to Arguments
Applicant’s arguments on Pages 38-40 of the response dated 06/23/2022 with respect to the rejection of the claims under 35 USC 103 as being unpatentable over Koo in view of Hong and Kim in the previous Office Action have been fully considered but they are not persuasive. 
Applicant’s Argument – Applicant argues on Pages 38-40 that Hong “should at least require that its compound includes a silyl substituent” and therefore the claims (which have been amended to remove silyl groups as a possible substituent) are allowable over the combination of Koo and Hong because “one of ordinary skill in the art, when properly reading the Hong reference as a whole, would have found sufficient and ample reason and motivation to include the silyl group substituent of Hong in the compound of Koo.” That is to say, Applicant contends that “there does not appear to be any apparent reason why these skilled artisans would incorporate only the amine group substituent of Hong into the compound of Koo and leave out the silyl substituent when Hong explicitly provides that compounds of Hong with the silyl group result in improved quantum efficiency.”
Examiner’s Response – The Examiner respectfully disagrees. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference. Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See MPEP § 2145 III. Likewise, a prior art reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. See MPEP § 2123. As outlined in greater detail in the previous Office Action and below, Koo teaches Compound 1 which is a compound according to Koo’s general Formulae 1 & 2-1 wherein the benzene ring corresponding to A1 may be substituted or unsubstituted (see Pg. 21). Koo also teaches that suitable substituents include N-arylheteroarylamines (see Pg. 22). In the analogous art of boron-based polycyclic condensed compounds for use in the emission layer of OLEDs, Hong teaches exemplary substituents for such a compound including the following N-arylheteroarylamino substituent (see [0055]). 
Hong: 
    PNG
    media_image1.png
    88
    182
    media_image1.png
    Greyscale

Therefore, given the general formula and the teachings of Koo, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute one of the hydrogens on the benzene ring with an N-arylheteroarylamino substituent. See MPEP § 2143(B). Likewise, it would have been obvious to select Hong’s substituent since Hong teaches that it is a suitable substituent for a boron-based condensed polycyclic compound used in the emitting layer of an OLED. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Note that the above modification does not hinge on the teachings of Hong regarding the benefits of silyl groups but rather relies upon the reference’s teachings as a whole which suggest that the N-arylheteroarylamino substituent at issue is indeed known in the pertinent art. Furthermore, the teachings of Hong concerning the benefits of a silyl group are not considered to necessitate the addition of a silyl group in the modification of Koo nor are they considered to suggest that the addition of the pertinent N-arylheteroarylamino substituent alone would result in an inoperable device or an unsuitable compound therein. 









Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or                   nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over IDS reference Koo et al. (WO 2019/088799 A1) in view of IDS reference Hong et al. (US 2020/0058885 A1) and Kim et al. (US 2020/0411771 A1). A machine translation of Koo is provided with the Office Action and is referred to herein for text citations. 
Regarding Claims 1-3, 5, 8-10 and 12-16, Koo teaches an organic light emitting device (see Example 1) comprising an ITO electrode (anode), an Li/F cathode, and an organic layer therebetween (see Pg. 49). The organic layer comprises a light emitting layer including an anthracene-based host compound BH-A (see Pgs. 49-50) and a condensed cyclic dopant Compound 1. The organic layer further comprises a hole transport region between the anode and the emission layer including a hole injection layer and a hole transport layer and the organic layer further comprises an electron transport region between the cathode and the emission layer including an electron transport material (see Pg. 49). Koo teaches that said OLED presents a high luminous efficiency and long lifetime characteristics for a blue light emitting device (see Pg. 51). Koo’s Compound 1 is reproduced below (see Pg. 47). 
Koo Compound 1: 
    PNG
    media_image2.png
    183
    270
    media_image2.png
    Greyscale


	As seen from the structure above, Koo’s Compound 1 is not a compound according to the instant claim(s) because it does not include an amine substituent according to the instant Formula 2 and because it includes an additional -O- linking group between the dibenzofuran moieties. Note, however, that Compound 1 is a compound according to Koo’s general Formulae 1 & 2-1 wherein the benzene ring corresponding to A1 may be substituted or unsubstituted (see Pg. 21). Koo suggests that suitable substituents include amines (see Pg. 21) and teaches exemplary compounds wherein the benzene is substituted with an amine (see Pgs. 29-30). Likewise, Koo suggests that suitable amines include N-arylheteroarylamines (see Pg. 22). 
	In the analogous art of boron-based polycyclic condensed compounds for use in the emission layer of OLEDs, Hong teaches exemplary substituents for such a device including the following N-arylheteroarylamino substituent (see [0055]). 

Hong: 
    PNG
    media_image1.png
    88
    182
    media_image1.png
    Greyscale


	Given the general formula and the teachings of Koo, it would have been obvious to one of ordinary skill in the pertinent art before the effective filing date of the claimed invention to substitute one of the hydrogens on the benzene ring with an N-arylheteroarylamino substituent. The substitution would have been one known element for another and one of ordinary skill in the art would reasonably expect the predictable result that the modified compound would remain useful in the organic layer of the OLED of Koo and would possess the benefits taught by Koo. See MPEP § 2143(B). Likewise, it would have been obvious to specifically select the position para to the boron atom for the location of said substituent as such a selection would have been a choice form a finite number of identified, predictable solutions for a substituent on said benzene ring. One of ordinary skill in the art would have been motivated to produce additional compounds represented by Koo’s general formulae having the benefits taught by Koo in order to pursue the known options within their technical grasp with a reasonable expectation of success. See MPEP § 2143(E).
	Concerning the specific identity of said N-arylheteroarylamino substituent, it would have been obvious to select Hong’s substituent displayed above since Hong teaches that it is a suitable substituent for a boron-based condensed polycyclic compound used in the emitting layer of an OLED. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the pertinent art. See MPEP § 2144.07. Finally, concerning the specific binding position of the dibenzofuran group in the above amino substituent, it would have been obvious to select the binding position as the 1-position. Such a selection would have been a choice from a finite number of identified, predictable solutions of a location on the dibenzofuran moiety for the bond which is within the ambit of one of ordinary skill in the art. See MPEP § 2143(E).
	Likewise, in the analogous art of polycyclic condensed compounds for use as dopants the emission layer of OLEDs, Kim teaches compounds according to the general [Chemical Formula 3] which encompasses the structure of Koo in view of Hong above (see [0014] & [0021]). Kim also teaches subformulae including [Chemical Formula 3-1] and [Chemical Formula 3-2] which differ only in the presence of the linking group Y3 which may be oxygen (see [0130] & [0135]). That is to say, Kim suggests that both compounds with and without a linking group between the rings A1 and A2 are known in the art.

Kim:
    PNG
    media_image3.png
    589
    571
    media_image3.png
    Greyscale


	Therefore, it would have been obvious to one of ordinary skill in the art to substitute the oxygen linking group between the 2 dibenzofuran rings (corresponding to A1 and A2 in the Formulae of Kim above) in Koo’s Compound 1 for 2 hydrogen atoms (i.e. no linking group) because Kim teaches that both configurations are known. The substitution would have been one known element for another and one of ordinary skill in the pertinent art would reasonably expect the predictable result that the modified compound would remain useful as the emitter in the light emitting layer of Koo and would possess the benefits taught by Koo. See MPEP § 2143(B).
	The above modifications would yield the following compound, referred to herein as Compound 1-MOD and reproduced below for comparison to Formulae 1 & 2 of the instant claims. 
Instant: 
    PNG
    media_image4.png
    242
    499
    media_image4.png
    Greyscale
  1-MOD: 
    PNG
    media_image5.png
    521
    588
    media_image5.png
    Greyscale


	As seen from the structures above, Compound 1-MOD (Koo in view of Hong and Kim) is a compound according to the instant claims as follows: 
X1 and X2 are each independently O
Ar1 and Ar2 are each independently an unsubstituted C6 aryl group (a phenyl)  
Y1 to Y15 are each independently C(R1) to C(R15) respectively
R1, and R3-R15 are each hydrogen 
R2 is an amino group according to the instant Formula 2 wherein L1-L3 are each single bonds, a1-a3 are each 0, Ar3 is an unsubstituted C6 aryl group (a phenyl), A1 is a C6 carbocyclic group (a benzene), X3 is O, b20-b21 are each 1, and R20-R21 are each hydrogen 

    PNG
    media_image6.png
    273
    394
    media_image6.png
    Greyscale

R16-R19, R22-R23, Q1-Q3, Q11-Q13, Q21-Q23, and Q31-Q33 are not required to be present 

Regarding Claims 4 and 6, Koo in view of Hong and Kim teaches the organic light-emitting device according to Claim 3 above including the Compound 1-MOD as a dopant in the light emitting layer. The prior art combination appears silent with respect to the claimed properties wherein 1-MOD is a TADF emitter satisfying Equation 1 (Claim 4) and wherein the emission layer emits blue light having a wavelength of maximum emission of 420 to 480 nm (Claim 6). However, it is noted that Compound 1-MOD is a compound according to Formula 1 of the instant application and is equivalent to Compound 2 of the instant application.
As discussed above, the instant specification recites that condensed cyclic compounds represented by the instant Formula 1 may have small ΔEst (and may satisfy Equation 1) because singlet and triplet energy levels of the molecule do not overlap each other (see [0099], [00101], and [00103]). Note also that the instant specification states that, in this regard, reverse intersystem crossing from triplet excited state to single excited state through thermal activation (i.e. TADF emission) may be possible (see [0099]). 
Furthermore, Compound 1-MOD (instant Compound 2) is structurally similar to instant Compound 115 which is shown to have a ΔEst of 0.225 (see Table 2) and a blue emission color (see Table 2). Accordingly, the properties above are considered inherent to Compound 1-MOD (and would be expected to fall within the claimed ranges), absent evidence otherwise. 
Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP § 2112.

Regarding Claim 7, Koo in view of Hong and Kim teaches the organic light-emitting device according to Claim 2 above wherein the OLED includes a hole transport layer. Concerning the recited limitation wherein the hole transport layer includes a first and second hole transport layer, absent an additional claimed difference in the sublayers (material, property, etc.), splitting a single layer into a plurality of sublayers is not considered to confer patentability to the claim. The hole transporting layer of the prior art combination could be considered a hole transport layer comprising a fist and second hole transport layer of the same material, thereby forming a conglomerate single hole transport layer.  

Regarding Claim 11, Koo in view of Hong and Kim teaches the modified condensed cyclic Compound 1-MOD according to Claim 8 above. Compound 1-MOD is also a compound according to Formula 1-2 wherein the relevant groups are as defined in connection with Formula 1 above. 

Regarding Claims 17-19, Koo in view of Hong and Kim teaches the modified condensed cyclic Compound 1-MOD according to Claim 8 above wherein R2 is an amino group according to Formula 2. R2 is also a group according to Formulae 2A, 2A-1, and 2A-3 of Claims 17, 18, and 19, respectively, wherein the relevant groups are as defined in connection with Formula 2 above.  

Regarding Claim 20, Koo in view of Hong teaches the modified Compound 1-MOD according to Claim 8 above. As seen from the structures below, Compound 1-MOD is equivalent to Compound 2 of the instant Claim 20. 

Instant: 
    PNG
    media_image7.png
    306
    260
    media_image7.png
    Greyscale
     1-MOD: 
    PNG
    media_image5.png
    521
    588
    media_image5.png
    Greyscale

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA ELIZABETH RICHARDSON whose telephone number is (571)272-5136. The examiner can normally be reached M-F, 8 am - 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571)270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.E.R./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789